UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010. oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number:0-16761 HIGHLANDS BANKSHARES, INC. (Exact name of registrant as specified in its charter) West Virginia 55-0650793 (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification No.) P.O. Box 929 Petersburg, WV 26847 (Address of Principal Executive Offices, Including Zip Code) 304-257-4111 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this Chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filed, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated FileroAccelerated Filero Non-accelerated fileo (Do not check if a smaller reporting company)Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).oYesx No Indicate the number of shares outstanding of each of the issuer’s classes of common stock as of the latest practicable date. As of November 15, 2010:1,336,873 shares of Common Stock, $5 Par Value HIGHLANDS BANKSHARES, INC. Quarterly Report on Form 10-Q For The Period Ended September 30, 2010 INDEX Page PART I FINANCIAL INFORMATION Item 1. Financial Statements Unaudited Consolidated Statements of Income Nine Months Ended September 30, 2010 and 2009 1 Unaudited Consolidated Statements of Income Three Months Ended September 30, 2010 and 2009 2 Unaudited Consolidated Balance Sheet for September 30, 2010 and Audited Consolidated Balance Sheet for December 31, 2009 3 Unaudited Consolidated Statements of Changes in Stockholders’ Equity for the Nine Months Ended September 30, 2010 and 2009 4 Unaudited Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2010 and 2009 5 Notes to Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 24 Item 4. Controls and Procedures 24 PART II OTHER INFORMATION Item 1. Legal Proceedings 24 Item 1A. Risk Factors 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 3. Defaults Upon Senior Securities 24 Item 4. (Removed and Reserved) 24 Item 5. Other Information 24 Item 6. Exhibits 25 SIGNATURES 26 Index PART I. Item 1. Financial Statements HIGHLANDS BANKSHARES, INC. CONSOLIDATED STATEMENTS OF INCOME (In Thousands of Dollars, Except Per Share Data) Nine Months EndedSeptember 30 (unaudited) (unaudited) Interest Income Interest and fees on loans $ $ Interest on federal funds sold 12 15 Interest on deposits in other banks 4 11 Interest and dividends on securities Total Interest Income Interest Expense Interest on deposits Interest on borrowed money Total Interest Expense Net Interest Income Provision for Loan Losses Net Interest Income After Provision for Loan Losses Non-interest Income Service charges Life insurance investment income Gains (losses) on securities transactions 34 ) Gains (losses) on sale of foreclosed property ) 1 Impairment of foreclosed assets ) 0 Other non-interest income Total Non-interest Income Non-interest Expense Salaries and employee benefits Occupancy and equipment expense Data processing expense Directors fees Legal and professional fees Other non-interest expense Total Non-interest Expense Income Before Provision For Income Taxes Provision for Income Taxes Net Income $ $ Per Share Data Net Income $ $ Cash Dividends $ $ Weighted Average Common Shares Outstanding The accompanying notes are an integral part of these financial statements. 1 Index HIGHLANDS BANKSHARES, INC. CONSOLIDATED STATEMENTS OF INCOME (In Thousands of Dollars, Except Per Share Data) Three Months Ended September 30 (unaudited) (unaudited) Interest Income Interest and fees on loans $ $ Interest on federal funds sold 2 6 Interest on deposits in other banks 1 5 Interest and dividends on securities Total Interest Income Interest Expense Interest on deposits Interest on borrowed money Total Interest Expense Net Interest Income Provision for Loan Losses Net Interest Income After Provision for Loan Losses Non-interest Income Service charges Life insurance investment income 66 56 Gains (losses) on securities transactions 1 0 Gains on sale of foreclosed property 11 0 Impairment of foreclosed assets ) 0 Other non-interest income Total Non-interest Income Non-interest Expense Salaries and employee benefits Occupancy and equipment expense Data processing expense Directors fees Legal and professional fees Other non-interest expense Total Non-interest Expense Income Before Provision For Income Taxes Provision for Income Taxes Net Income $ $ Per Share Data Net Income $ $ Cash Dividends $ $ Weighted Average Common Shares Outstanding The accompanying notes are an integral part of these financial statements. 2 Index HIGHLANDS BANKSHARES, INC. CONSOLIDATED BALANCE SHEETS (In thousands of dollars) September30, 2010 December31, 2009 (unaudited) (audited) ASSETS Cash and due from banks $ $ Interest bearing deposits in banks Federal funds sold Investment securities available for sale Restricted investments Loans Allowance for loan losses ) ) Bank premises and equipment, net of depreciation Interest receivable Investment in life insurance contracts Foreclosed Assets Goodwill Other intangible assets Other assets Total Assets $ $ LIABILITIES Deposits Non-interest bearing deposits $ $ Interest bearing transaction and savings accounts Time deposits over $100,000 All other time deposits Total Deposits Long term debt instruments Accrued expenses and other liabilities Total Liabilities STOCKHOLDERS’ EQUITY Common Stock, $5 par value, 3,000,000 shares authorized, 1,436,874 sharesissued Surplus Treasury stock (100,001 shares, at cost) ) ) Retained earnings Other accumulated comprehensive loss ) ) Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ The accompanying notes are an integral part of these financial statements 3 Index HIGHLANDS BANKSHARES, INC. CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY Nine Months Ended September 30, 2010 and 2009 (In Thousands of Dollars) Common Stock Surplus Treasury Stock Retained Earnings Accumulated Other Comprehensive Income (Loss) Total Balances at December 31, 2008 $ $ $ ) $ $ ) $ Other Comprehensive Income: Net Income Change in other comprehensive income 96 96 Total Comprehensive Income Dividends Paid ) ) Balances September 30, 2009 $ $ $ ) $ $ ) $ Balances at December 31, 2009 $ $ $ ) $ $ ) $ Other Comprehensive Income: Net Income Change in other comprehensive income ) ) Total Comprehensive Income Dividends Paid ) ) Balances September 30, 2010 $ $ $ ) $ $ ) $ The accompanying notes are an integral part of these financial statements 4 Index HIGHLANDS BANKSHARES, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (In Thousands of Dollars) Nine Months Ended September 30, (unaudited) (unaudited) Cash Flows From Operating Activities Net Income $ $ Adjustments to reconcile net income to net cash provided by operating activities Loss (gain) on securities transactions ) 13 (Gain) loss on sale of OREO 24 ) Depreciation Change in insurance contracts ) ) Net amortization of securities 61 Provision for loan losses Write-down of OREO 40 Deferred income tax benefit ) 0 Amortization of intangibles Decrease in interest receivable (Increase) decrease in other assets 31 Increase in accrued expenses and other liabilities Net Cash Provided by Operating Activities Cash Flows From Investing Activities (Increase) decrease in federal funds sold ) Proceeds from maturities of securities available for sale Purchase of securities available for sale ) ) (Increase) in restricted investments 0 (8 ) Proceeds from sale of fixed assets and OREO (Increase) decrease in interest bearing deposits in banks ) Purchase of property and equipment ) ) Net (increase) in loans ) ) Net Cash provided by (used in) Investing Activities ) Cash Flows From Financing Activities Net change in time deposits ) Net change in other deposit accounts 0 Net change in short term borrowings 0 ) Repayment of long term borrowings ) ) Dividends paid in cash ) ) Net Cash Provided by (used in) Financing Activities ) Net increase (decrease)in Cash and Cash Equivalents ) Cash and Cash Equivalents, Beginning of Period Cash and Cash Equivalents, End of Period $ $ Supplemental Disclosures Cash paid for income taxes $ $ Cash paid for interest $ $ The accompanying notes are an integral part of these financial statements. 5 Index NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE ONE: ACCOUNTING PRINCIPLES The consolidated financial statements conform to U. S. generally accepted accounting principles and to general industry practices.In the opinion of management, the accompanying unaudited consolidated financial statements contain all adjustments, consisting solely of normal recurring adjustments, necessary to present fairly the financial position as of September 30, 2010 and the results of operations for the three and nine month periods ended September 30, 2010 and 2009. The results of operations for the three and nine month periods ended September 30, 2010 and 2009 are not necessarily indicative of the results to be expected for the full year. The notes included herein should be read in conjunction with the notes to financial statements included in the Company’s 2009 annual report on Form 10-K. Certain reclassifications have been made to prior period balances to conform with the current years’ presentation format. NOTE TWO: LOANS A summary of loans outstanding as of September 30, 2010 and December 31, 2009 is shown in the table below (in thousands of dollars): September 30, 2010 December 31, 2009 Loan Type Real Estate mortgage $ $ Real Estate construction Commercial Installment Total Loans $ $ Allowance for loan losses $ ) $ ) In addition to loans to fund construction and traditional mortgage loans, portions of the portfolio identified as commercial are also secured by real estate.At September 30, 2010, the total balance of loans in the portfolio secured by real estate was $283,902,000. NOTE THREE: ALLOWANCE FOR LOAN LOSSES A summary of the transactions in the allowance for loan losses for the nine month periods ended September 30, 2010 and 2009 is shown below (in thousands of dollars): Balance, beginning of period $ $ Provisions charged to operations Loan recoveries Loan charge-offs ) ) Balance, end of period $ $ The following summary provides information regarding impaired loans as of September 30, 2010 and December 31, 2009 (in thousands of dollars): Period end balance, impaired loans $ $ Allowance for impairments, period end 6 Index NOTE FOUR: INVESTMENT IN INSURANCE CONTRACTS Investment in insurance contracts consist of single premium insurance contracts which have the dual purposes of providing a rate of return to the Company which approximately equals the Company’s average cost of funds and of providing life insurance and retirement benefits to certain executives. NOTE FIVE: SECURITIES AND RESTRICTED INVESTMENTS The Company’s securities portfolio serves several purposes. Portions of the portfolio secure certain public and trust deposits while the remaining portions are held as investments or used to assist the Company in liquidity and asset/liability management. The amortized cost and market value of securities as of September 30, 2010 and December 31, 2009 is shown in the table below (in thousands of dollars). All of the securities on the Company’s balance sheet are classified as available for sale. September 30, 2010 December 31, 2009 Gross Gross Gross Gross Amortized Unrealized Unrealized Market Amortized Unrealized Unrealized Market Cost Gains Losses Value Cost Gains Losses Value Available For Sale Securities U.S. Treasuries and Agencies $ $ $
